Citation Nr: 1537630	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-12 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1977 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The Board notes that the Veteran has claimed service connection for PTSD.  During the course of the appeal, the evidentiary development has resulted in evidence showing diagnoses of PTSD, bipolar disorder, and anxiety disorder.  In consideration of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has reframed the issue as claim for service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder, and anxiety disorder. 

In June 2012 and August 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining Security Administration (SSA) records and VA treatment records, and to afford VA examinations with respect to the issue on appeal.  The Board concludes that the AOJ substantially complied with the June 2012 and August 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1. The Veteran has current disabilities of PTSD, bipolar disorder, and anxiety disorder. 

2. An in-service stressor sufficient to cause an acquired psychiatric disorder, to include PTSD, bipolar disorder, and anxiety disorder, has not been verified or corroborated.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and anxiety disorder, are not met.  38 U.S.C.A. §§ 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the AOJ provided notice to the Veteran in April 2008 prior to the initial adjudication in the November 2008 rating decision.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim for service connection on appeal, as well as of VA and the Veteran's respective duties for obtaining evidence.  The notice letters also notified the Veteran of VA's practices in assigning disability ratings and effective dates.  While the April 2008 letter did not provide specific notice with respect to the evidence necessary to substantiate the claim for service connection for PTSD based on personal assault, the legal criteria to substantiate such claim were included in the March 2009 statement of the case prior to readjudication of the claim in the June 2009, February 2013, and March 2015 supplemental statements of the case (SSOCs).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, SSA records, and the Veteran's written statements in support of the current appeal.  The record also contains a VA memorandum finding that service records are inconsistent with the Veteran's claimed stressor.  See id.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 
38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4).

VA will also provide an examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In connection with this appeal, the Veteran was afforded VA examinations in November 2012 and October 2014, with addendum opinions in November 2014 and February 2015.  The November 2012 and October 2014 VA examiner concluded that a diagnosis of PTSD pursuant to DSM-IV and DSM-V is not warranted and, therefore, did not provide an opinion as to the etiology of PTSD; however, the November 2013 VA examiner did not take into account VA treatment records showing a DSM-IV diagnosis of PTSD.  The Board, however, finds that a VA nexus opinion is not necessary with respect to service connection for an acquired psychiatric disorder, to include PTSD.  As discussed below, the Board finds that an in-service stressor has not been verified or corroborated, and the Veteran did not allege, and the record does not suggest, that an acquired psychiatric disorder started in service or that the Veteran had psychiatric symptoms during service.  As such, a new VA examination or opinion is not necessary for disposition of the claim for service connection for PTSD because there is no stressor event in service to which a current diagnosis of PTSD could be related by medical opinion.  See 38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  Any medical opinion which purported to provide a nexus between the Veteran's PTSD and an in-service stressor would necessarily be based on an inaccurate history regarding the occurrence of a stressor in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The November 2012 and October 2014 VA examiners diagnosed bipolar disorder and anxiety disorder.  The examination reports, along with the November 2014 and February 2015 addenda contain all the findings needed to decide the claim for service connection for an acquired psychiatric disorder, including the Veteran's history and a rationale for the opinions given.  See Stegall; see generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim or issue on appeal.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury   incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

PTSD, bipolar disorder, and anxiety disorder with no evidence of psychosis are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 do not apply to the claims for service connection for an acquired psychiatric disorder.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).  In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection Analysis for Acquired Psychiatric Disorder

The Veteran contends that he has PTSD as a result of military service.  Specifically, he stated that he was raped by an unidentified civilian person while returning to the U.S.S. Buchanan during service.  See e.g. April 2008 VA Form 21-0781a; May 2009 Veteran statement; May 2009 May Decision Review Officer (DRO) hearing transcript. 

After a review of all the evidence, lay and medical, the Board finds that the evidence is in relative equipoise as to whether the Veteran has a current acquired psychiatric disorder, to include PTSD, bipolar disorder, and anxiety disorder.  While the November 2012 and October 2014 VA examination reports indicate that the Veteran does not have a current PTSD diagnosis consistent with DSM-IV or DSM-V, a January 2010 VA treatment record shows a diagnosis of PTSD consistent with DSM-IV and other VA treatment records show assessments and treatment for PTSD.  The November 2012 and October 2014 VA examination reports show diagnoses of bipolar disorder and anxiety disorder.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that an acquired psychiatric disorder had its onset, so was incurred, in service.  Service treatment records contain no complaints, symptoms, diagnoses, or treatment indicative of an acquired psychiatric disorder or rape in service.  A January 1979 service treatment record shows that the Veteran had 13 days of inpatient treatment for substance abuse with no psychiatric disorders noted.  The May 1981 service separation examination shows a normal psychiatric evaluation.  The concurrent report of medical history, completed by the Veteran in May 1981as part of service separation, shows that the Veteran denied depression or excessive worry, nervous trouble of any sort, frequent trouble sleeping, frequent or terrifying nightmares, and loss of memory or amnesia, while simultaneously reporting other problems such as recurrent back pain.  The May 1981 report of medical history completed by the Veteran at service separation shows that the Veteran also denied venereal disease.  Neither the May 1981 report of medical history nor the concurrent service separation examination report indicates that the Veteran had, or had concerns about, any sexually-transmitted diseases, which would be a factor that could tend to corroborate in-service rape.  Accordingly, the Board finds that the weight of lay and medical evidence of record establishes that there was no in-service occurrence of an acquired psychiatric disorder or even symptoms of an acquired psychiatric disorder.

Based on all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a PTSD or other acquired psychiatric disorder stressor has been verified or corroborated.  In this regard, the Board finds that the Veteran did not engage in combat with the enemy and that the alleged stressors are not related to combat; accordingly, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressors and the record does not contain service records or other evidence to corroborate the Veteran's statements.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Moreau, 9 Vet. App. at 394.  

With respect to the alleged stressor involving military sexual trauma (MST), the Board finds the Veteran competent to report what happened in service, but that he is not credible with respect to assertions of MST.  See 38 C F R § 3 159(a)(2); Caluza, 7 Vet. App. at 511.  An April 2008 VA treatment record shows that the Veteran reported that he was sexually abused at age 12 and that he was raped during service in 1980 when he was hitchhiking back to the U.S.S. Buchanan and was pursued by an unidentified civilian who allegedly raped him.  However, the April 2008 VA Form 21-0781a shows that the Veteran reported that a civilian picked him up in his car while hitchhiking back to the U.S.S. Buchanan and raped him, without mentioning anything about being pursued.  See also May 2009 Veteran statement; May 2009 DRO hearing transcript.  Inconsistent with the history given during VA treatment in April 2008, the November 2012 VA examination report shows that the Veteran denied sexual abuse during his teens, and claimed he was unable to recall whether the claimed in-service rape took place in 1979 or 1980.  In another April 2008 VA treatment record, the Veteran reported that another soldier made him perform oral sex on him, and reported another incident of anal intercourse.  However, the Veteran did not mention the claimed oral sex incident with a soldier during the rest of the appeal period, to include on the April 2008 VA Form 21-0781a and during the VA examinations and other psychiatric treatments.  The January 2010 VA treatment record that shows a DSM-IV diagnosis of PTSD also shows that the Veteran reported that he had never been the victim of physical, emotional, or sexual abuse or neglect.  

A February 1982 post-service VA examination shows a normal psychiatric evaluation and no reports by the Veteran of any sexual or physical abuse during service.  Moreover, post-service treatment records show that, while the Veteran had psychiatric treatment in 1991 and 1992 for depression and anxiety, alcohol and drug abuse, and excessive gambling, he did not mention any military stressors in therapy until he filed the claim for service connection for PTSD in April 2008.  A December 2004 VA treatment record indicates that the Veteran denied a history of physical, sexual, verbal, or emotional abuse.  A March 2008 VA treatment record shows that the Veteran denied sexual abuse history and that he had a negative PTSD screen. 

Given all these inconsistencies, as well as the specific reports by the Veteran denying history of sexual abuse, the Board finds the Veteran's recent assertions for VA compensation purposes with respect to the occurrence of MST in service not to be credible.  In this regard, the Board finds that the VA treatment reports noting the Veteran's denial of history of physical, emotional, or sexual abuse or neglect are more probative than the statements pertaining to MST provided for VA compensation purposes because the VA treatment records show repeated denial of history of physical, emotional, or sexual abuse or neglect on multiple occasions and such reports were made for the purposes of receiving treatment; an individual is more likely to be truthful in describing a current condition in the context of receiving treatment in order to ensure receipt of best treatment possible. 

Consistent with the finding of nonoccurrence of MST in service, the record shows no other personal assault factors after the claimed in-service rape, including behavioral change indicators or markers such as a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).  Service records indicate that the Veteran's behavioral problems preceded the claimed in-service rape.  Specifically, the record reflects that the Veteran was cited for driving under the influence (DUI) in February of 1977,  an open container violation in June 1977, grand larceny in April 1977, a second DUI, leaving the scene of an accident, and failure to report an accident in January 1978, a report that the Veteran was disrespectful toward a superior commissioned officer in September 1978, a drunk and disorderly conduct violation in September 1978, and a notation that he willfully disobeyed his superior commissioned officer in June 1979.  All of these incidents took place prior to the claimed in-service rape.  Therefore, these incidents cannot be considered as indicators or markers of behavioral change after the claimed in-service rape.  The only violation after the timeframe given by the Veteran with respect to the claimed in-service rape is a November 1980 incident of sleeping on watch, which is not inconsistent with the Veteran's history of other more serious violations unrelated to the claimed in-service rape.  Moreover, the record does not show other indicators of in-service personal assault, such as contemporaneous treatment records, to include psychiatric treatment and testing for sexually transmitted diseases, or statements from clergy or family members indicating that the Veteran sustained the claimed MST.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain MST during service.

The Board does not need to reach the weight assignable to the VA opinions of record that show negative nexus opinions because the Board has already found that the weight of the evidence is against finding that the Veteran had an acquired psychiatric disease or injury (trauma) in service or that he military sexual trauma during service.  Any opinion that purported to relate the current acquired psychiatric disorder to service, including to a claimed but not proven in-service rape, will necessarily be based on an inaccurate premise and, therefore, of no probative value.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Based on the foregoing, the Board finds that the weight of all the lay and medical evidence demonstrates that the Veteran did not participate in combat with the enemy during service and that the claimed noncombat in-service stressors have not been verified or corroborated by service records or other credible supporting evidence.  As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic PTSD, bipolar disorder, and anxiety disorder, is denied



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


